DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito (US 2016/0223157 A1).

With respect to claim 4:	Saito teaches “wherein an angle formed between the first lower incidence region and a horizontal plane is within a range of 70 degrees to 90 degrees inclusive (see Fig. 2)”.

With respect to claim 6:	Saito teaches “wherein an angle formed between the lower incidence region and a horizontal plane is greater than an angle formed between the upper incidence region and the horizontal plane (see Fig. 2)”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saito.
With respect to claim 2:	Saito teaches “The light source module according to claim 1 (see above)”.
Saito does not specifically teach “wherein the height of the second lower incidence region is 120% to 200% as great as the height of the first lower incidence region”. 
However, Saito states that the height of the first lower incidence region is less than that of the second lower incidence region (“paragraph 66) and that in comparison to a control embodiment where the two lower incidence regions are the same (Figs. 11 (control) vs. Figs. 12 (inventive)) it can be said that light-emitting device according to Saito’s embodiment having the differing heights can uniformly illuminate the illumination region in comparison with the comparative light emitting device (paragraph 73).  A difference in height is thus recognized as a results effective variable for the purpose of uniform illumination.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to optimize the difference in height of the second lower incidence region and the first lower incidence region and thereby arrive at the invention through routine experimentation in order to improve the uniformity of the illumination (Saito paragraph 73).

3 is rejected under 35 U.S.C. 103 as being unpatentable over Saito as applied to claim 1 above, and further in view of Stein (US 2014/0268723 A1).
With respect to claim 3:	Saito teaches “The light source module according to claim 1 (see above)”.
Saito does not specifically teach “wherein a central angle of the first lower incidence region is greater than a central angle of the second lower incidence region”.
However, Stein teaches “wherein a central angle (2+3) of the first lower incidence region (128) is greater (paragraphs 66-69) than a central angle (1) of the second lower incidence region (140)”.
It would have been obvious at the time the application was effectively filed for one of ordinary skill in the art to select angles within the range taught by Stein for Saito’s first lower incidence region and second lower incidence region in order to improve the efficiency and performance of the light source module (Stein paragraph 65).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL J. LEE whose telephone number is (571)270-5721.  The examiner can normally be reached on 9-5 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHANIEL J LEE/Examiner, Art Unit 2875                    

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875